         Case 1:19-cv-10351-WGY Document 12 Filed 05/16/19 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


                                                               )
HYEWOONG YOON,                                                 )
                               Plaintiff,                      )
                                                               )
               v.                                              )       Civil Action No.:
                                                               )       1:19-CV-10351-WGY
HYUNWOOK JOO a/k/a HYUN WOOK JOO a/k/a                         )
HYUN W. JOO a/k/a HYUN-WOOK JOO a/k/a                          )
HARRY JOO a/k/a HARRY H. JOO a/k/a HARRY                       )
HYUN JOO a/k/a HARRY HYUNWOOK JOO a/k/a                        )
HARRY HYUN-WOOK JOO,                                           )
                                                               )
                               Defendant.                      )
                                                               )

                     MOTION FOR JUDGMENT ON THE PLEADINGS

       Defendant Hyunwook Joo a/k/a Hyun Wook Joo A/K/A Hyun W. Joo A/K/A Hyun-Wook

Joo A/K/A Harry Joo a/k/a Harry H. Joo A/K/A Harry Hyun Joo a/k/a Harry Hyunwook Joo a/k/a

Harry Hyun-Wook Joo submits this motion pursuant to Fed. R. Civ. P. 12(c) seeking that this

Honorable Court enter judgement on the pleadings. Plaintiff’s, Hyewoong Yoon’s, Complaint

should be dismissed for lack of personal jurisdiction, or in the alternative, this Court should issue

an order and judgment pursuant to Fed. R. Civ. P. 12(b)(3) dismissing the Plaintiff’s Complaint

for lack of proper venue, or in the alternative on grounds of forum non conveniens, or in the

alternative for the Plaintiff’s failure to state a claim upon which relief can be granted, and for such

other and further relief that the Court may deem just and proper.

       A Memorandum of Law is attached hereto and incorporated by reference.

       WHEREFORE, the Defendant requests that this Honorable Court grant his Motion for

Judgment on the Pleadings, enter a judgment in his favor, or dismiss the Plaintiff’s Complaint

pursuant to the grounds set forth above, which are delineated in the attached Memorandum of Law.
      Case 1:19-cv-10351-WGY Document 12 Filed 05/16/19 Page 2 of 3




Dated: May16, 2019                      Respectfully submitted,
                                        Defendant, Hyunwook Joo a/k/a Hyun Wook
                                        Joo a/k/a Hyun W. Joo a/k/a Hyun-Wook Joo
                                        a/k/a Harry Joo a/k/a Harry H. Joo a/k/a Harry
                                        Hyun Joo a/k/a A Harry Hyunwook Joo a/k/a
                                        Harry Hyun-Wook Joo
                                        By his attorneys,

                                                /s/ Christopher A. Kenney
                                        Christopher A. Kenney, BBO# 556511
                                        cakenney@KSlegal.com
                                        Michelle M. De Oliveira, BBO# 685455
                                        mmdeoliveira@KSlegal.com
                                        KENNEY & SAMS, P.C.
                                        Reservoir Corporate Center
                                        144 Turnpike Road
                                        Southborough, MA 01772
                                        Tel: (508) 490-8500
                                        Fax: (508) 490-8501

                                        Attorneys for Defendant,
                                        Hyunwook Joo a/k/a Hyun Wook Joo a/k/a
                                        Hyun W. Joo a/k/a Hyun-Wook Joo a/k/a
                                        Harry Joo a/k/a Harry H. Joo a/k/a Harry
                                        Hyun Joo a/k/a Harry Hyunwook Joo a/k/a
                                        Harry Hyun-Wook Joo




                                    2
         Case 1:19-cv-10351-WGY Document 12 Filed 05/16/19 Page 3 of 3




               CERTIFICATION PURSUANT TO LOCAL RULE 7.1(A)(2)

       I certify that on May 10, 2019, I conferred with Plaintiff’s counsel, Joseph Perl, Esq.,
concerning the filing of Defendant’s Motion for Judgment on the Pleadings, and we attempted to
in good faith resolve or narrow the issues.



                                                       /s/ Christopher A. Kenney
                                               Christopher A. Kenney
                                               Attorney for Defendant,
                                               Hyunwook Joo a/k/a Hyun Wook Joo a/k/a
                                               Hyun W. Joo a/k/a Hyun-Wook Joo a/k/a Harry
                                               Joo a/k/a Harry H. Joo a/k/a Harry Hyun Joo
                                               a/k/a Harry Hyunwook Joo a/k/a Harry Hyun-
                                               Wook Joo




                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 16th day of May 2019, I electronically filed the foregoing
document with the clerk of the court by using the CM/ECF system, which was the notice of
electronic filing to all CM/ECF participants, including:

 Joseph Perl, Esq.
 Law Office of Joseph Perl
 203 Arlington Street, Suite 2
 Watertown, MA 02472
 Attorney for Plaintiff
 Hyewoong Yoon



                                                       /s/ Christopher A. Kenney
                                               Christopher A. Kenney
                                               Attorney for Defendant,
                                               Hyunwook Joo a/k/a Hyun Wook Joo a/k/a
                                               Hyun W. Joo a/k/a Hyun-Wook Joo a/k/a Harry
                                               Joo a/k/a Harry H. Joo a/k/a Harry Hyun Joo
                                               a/k/a Harry Hyunwook Joo a/k/a Harry Hyun-
                                               Wook Joo



                                               3
